DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Jamie Rossi, Applicant’s presentative on March 10, 2021.
The application has been amended as follows: 
In the claims:   Claims 1, 5-6, 8-9, 13-14, 18-20 have been amended as follows:

1.	(Currently Amended) A method for implementing a compressed traversal stack, comprising: 
traversing a hierarchical data structure having a subset of nodes with each node in the subset having two or more children; and
during the traversing: 
 single stack entry associated with a select node in the subset of nodes, wherein the single stack entry represents a group of intersected child nodes and indicates a plurality of intersected child nodes of the select node that are included in the group of intersected child nodes, and
adding the single stack entry to a compressed traversal stack stored in a memory.

2.	(Previously Presented) The method of claim 1, wherein the intersected child nodes are determined by selecting the node in the subset of nodes, and intersecting bounding boxes of all children in the select node.

3.	(Original) The method of claim 2, wherein the node is selected based on a predetermined traversal order.

4.	(Original) The method of claim 1, wherein a plurality of different stack entries are created during the traversing.

5.	(Currently Amended) The method of claim 1, wherein the single stack entry includes an internal node group entry that represents a group of intersected internal nodes, the group of intersected internal nodes including a plurality of intersected internal nodes referenced by a single parent.

 single stack entry includes a primitive node group entry that represents a group of intersected leaf node, the group of intersected leaf nodes including a plurality of intersected leaf nodes referenced by one internal node.

7.	(Previously Presented) The method of claim 1, further comprising creating another stack entry for each distinct primitive type that is intersected.

8.	(Currently Amended) The method of claim 1, wherein the single stack entry includes a base index to a node within the hierarchical data structure.

9.	(Currently Amended) The method of claim 1, wherein a bit mask of the single stack entry indicates the plurality of intersected child nodes included in the group of intersected child nodes and a plurality of nodes that have not yet been processed.

10.	(Previously Presented) The method of claim 5, wherein the internal node group entry includes a bit mask indicating a type of each child node included in the plurality of intersected child nodes.

11. 	(Previously Presented) The method of claim 5, wherein the internal node group entry includes a hits field that represents children to be traversed in a predetermined traversal order.



13.	(Currently Amended) The method of claim 1, wherein the compressed traversal stack implements stack compression by referencing the plurality of intersected child nodes in the single stack entry of the compressed traversal stack utilizing a shared base index.

14.	(Currently Amended) A system comprising:
	a processor that is configured to:
traverse a hierarchical data structure having a subset of nodes with each node in the subset having two or more children; and
during the traversing: 
create a single stack entry associated with a select node in the subset of nodes, wherein the single stack entry represents a group of intersected child nodes and indicates a plurality of intersected child nodes of the select node that are included in the group of intersected child nodes, and
add the single stack entry to a compressed traversal stack stored in a memory.

15.	(Previously Presented) The system of claim 14, wherein the intersected child nodes are determined by selecting the node in the subset of nodes, and intersecting bounding boxes of all children in the select node.
16.	(Original) The system of claim 15, wherein the node is selected based on a predetermined traversal order.

17.	(Original) The system of claim 14, wherein a plurality of different stack entries are created during the traversing.

18.	(Currently Amended) The system of claim 14, wherein the single stack entry includes an internal node group entry that represents a group of intersected internal nodes, the group of intersected internal nodes including a plurality of intersected internal nodes referenced by a single parent.

19.	(Currently Amended) The system of claim 14, wherein the single stack entry includes a primitive node group entry that represents a group of intersected leaf node, the group of intersected leaf nodes including a plurality of intersected leaf nodes referenced by one internal node.

20.	(Currently Amended) A computer-readable storage medium storing instructions that, when executed by a processor, causes the processor to perform steps comprising:
traversing a hierarchical data structure having a subset of nodes with each node in the subset having two or more children; and
during the traversing: 
creating a single stack entry single stack entry represents a group of intersected child nodes and 
adding the single stack entry to a compressed traversal stack stored in a memory.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record does not teach the combination of claimed elements including: “traversing a hierarchical data structure having a subset of nodes with each node in the subset having two or more children; and during the traversing:  creating a single stack entry associated with a select node in the subset of nodes, wherein the single stack entry represents a group of intersected child nodes and indicates a plurality of intersected child nodes of the select node that are included in the group of intersected child nodes, and adding the single stack entry to a compressed traversal stack stored in a memory” as recited in independent claims 1, 14 and 20. 
 Thus, prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification. After a further search and a thorough examination of the present application and in light of the prior art made of record, claims 1, 14, and 20 are allowed. 
Dependent claims 2-13, 15-19 are allowed at least by virtue of their dependency from claims 1, 14 and 20, respectively.
	Conclusion
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116.  The examiner can normally be reached on Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
March 11, 2021